DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chang Yang on 26 January 2022.

The application has been amended as follows: 
CLAIMS:
	26. (Currently Amended) One or more non-transitory processor readable storage devices having encoded thereon instructions for causing one or more processors to perform the method of claim 1 for generating the 3D digital model used in the hairpiece manufacturing.

	27. (Currently Amended) A system for generating a 3D digital model used in hairpiece manufacturing, the system comprising: one or more processors and one or more non-transitory processor readable storage devices, wherein the one or more processor readable storage devices have encoded thereon instructions for causing the one or more processors to perform the method of claim 1 for generating the 3D digital model used in the hairpiece manufacturing.

Reasons for Allowance
Claims 1-3, 5, 7-14, 26, and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose or suggest a method for generating a 3D digital model used in hairpiece manufacturing, comprising: generating a water-tight 3D model by providing a flat bottom surface and connecting the margin boundary to the flat bottom surface with a connecting surface, as presented in the environment of the remaining limitations of claim 1.  It is noted that the closest prior art, Zhang (US Pub. 2015/0035945), shows obtaining an initial 3D model of a head; identifying an outline of a target area to be covered by a hairpiece on the initial 3D model.  However, Zhang fails to disclose or suggest cutting the initial 3D model based at least partially on the target area to obtain a refined 3D model, wherein said cutting the initial 3D model based at least partially on the target area comprises: setting a buffer margin around the target area, which has a margin boundary; and cutting the initial 3D model by taking the margin boundary as cutting edge and discarding a portion of the initial 3D model that is outside of the margin boundary, and the method further comprises: generating a water-tight 3D model by providing a flat bottom surface and connecting the margin boundary to the flat bottom surface with a connecting surface.
Claim 13 is allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose or suggest method for generating a 3D digital model used in hairpiece manufacturing, comprising: generating a water-tight 3D model by generating a flat bottom surface that has a boundary defined by a line of a section of the initial 3D model with the cutting plane, as presented in the environment of the remaining limitations of claim 1.  It is noted that the closest prior art, Zhang, shows obtaining an initial 3D model of a head; identifying an outline of a target area to be covered by a hairpiece on the initial 3D model.  However, Zhang fails to disclose or suggest cutting the initial 3D model based at least partially on the target area to obtain a refined 3D model, wherein said cutting the initial 3D model based at least partially on the target area comprises: setting a cutting plane in such a manner that an entire target area is on one side of the cutting plane; and cutting the initial 3D model with the cutting plane and discarding a portion of the initial 3D model that is on another side of the cutting plane, and the method further comprises: generating a water-tight 3D model by generating a flat bottom surface that has a boundary defined by a line of a section of the initial 3D model with the cutting plane.
The remaining claims depend from one of independent claims 1 or 13, either directly or indirectly, and are accordingly allowable.



	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.